Case 18-00728-SMT        Doc 112-1 Filed 07/15/19 Entered 07/15/19 09:49:16                           Desc
                             Proposed Order Page 1 of 2




                      IN THE UNITED STATES BANKRUPTCY COURT
                            FOR THE DISTRICT OF COLUMBIA

        In Re:
                                                         |       Case No. 18-00728-SMT
        Lorie Lynn Rones                                 |       Chapter 13
                                                         |
                                 Pro Se Debtor(s)        |


                 ORDER WITH NOTICE DISMISSING CHAPTER 13 CASE
                    ON MOTION OF CHAPTER 13 TRUSTEE AND
                 NOTICE THAT AUTOMATIC STAY IS TERMINATED

                 Upon consideration of the Motion to Dismiss filed by the Chapter 13 Trustee,

        and it appearing that cause exists for this case to be dismissed pursuant to 11 U.S.C. Sec.

        1307 (c) because of under-funding of the Debtor’s confirmed plan with respect to the

        claims filed, there being no response filed by the Debtor, and dismissal is in the best

        interests of creditors and the estate, it is, by the United States Bankruptcy Court for the

        District of Columbia,

                 ORDERED, that the above-referenced Chapter 13 case is dismissed; and

                 ALL PARTIES ARE HEREBY NOTIFIED that the automatic stay imposed by

        11 U.S.C. Section 362(a) is terminated.
Case 18-00728-SMT          Doc 112-1 Filed 07/15/19 Entered 07/15/19 09:49:16   Desc
                               Proposed Order Page 2 of 2




  Cc:


  Nancy Spencer Grigsby
  185 Admiral Cochrane Dr.
  Suite 240
  Annapolis, MD 21401
  Chapter 13 Trustee

  Lorie Lynn Rones
  2920 Pennsylvania Ave., SE
  Washington, DC 20020
  Pro Se Debtor

  All creditors and parties in interest listed on the court mailing matrix
